DETAILED ACTION
	This is a non-final Office action in response to communications received on 01/10/2021.  Claims 1-16 are pending and are examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed 01/10/2021 are acknowledged.

Information Disclosure Statement
No Information disclosure statement has been filed for the instant application.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 recites the term "readily-available” which is a relative term (i.e., a term of degree) which renders the claim indefinite. The term "readily-available” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Appropriate correction is required.

Claim Rejections – 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0004884 A1 (hereinafter, "Kling") in view of US 2010/0260180 A1 (hereinafter, "Wu").
The instant application is directed to a system and method of data recovery using non-intrusive terrestrial and broad band connectivity of transmission of a data stream, and is depicted in FIG. 2 of the application which is reproduced below:


    PNG
    media_image1.png
    440
    623
    media_image1.png
    Greyscale


The primary reference of Kling is directed to a method and system for data distribution and recovery using an archive server for data recovery, and representative FIG. 3 is reproduced on the following page:


    PNG
    media_image2.png
    575
    468
    media_image2.png
    Greyscale


As to claim 1:
	Kling discloses some of the limitations of claim 1, as follows:
1. A system for seamless broadcast data recovery using non-intrusive terrestrial and broad band connectivity of transmission of a data stream, the 5system having at least one IP distribution network for reliable transfer of the data stream from a sender to a plurality of receivers, the system having: 
a transmission center configured to receive the data stream from the sender and to send a continuous IP data stream to the IP distribution network and to send a broadcast data stream to at least one broadcast 10network, the at least one broadcast network chosen from the list including: a satellite and an RF link (Kling, Fig. 3, element 100, and paragraph [0036] depict/disclose a transfer server (i.e., transmission center) that receives a data stream from a sender and broadcasts the stream using a communication protocol, such as TCP/IP.  Additionally, Kling, FIG. 1 and paragraph [0007] depict/disclose a digital wireless (i.e., connected by RF links) packet switching network that includes the transfer server and various clients); 
at least one registered/assigned recovery server connected to the at least one IP distribution network and assigned to at least one of the plurality of receivers, the at least one recovery server configured to 15receive a protected IP stream from the transmission center (Kling, Fig. 3, element 300, and paragraph [0046-0047] depict/disclose an archive (i.e., recovery server) connected to the communication network that receives data packets from transfer server and provides acknowledgement to transfer server indicating the sequence number of received data packets); and
the at least one of the plurality of receivers configured to send a recovery request to the at least one recovery server when the respective receiver detects an erroneous/missing packet (Kling, Fig. 4, element 418, and paragraph [0061] depict/disclose that a client queries the archive (i.e., recovery server) for missing packets with the sequence numbers that the client is missing and requests that archive re-transmit the data packets corresponding to those missed sequence numbers); and 
the at least one recovery server is configured to send a recovery data stream to the at least one of the plurality of receivers following receipt of the recovery request (Kling, Fig. 4, element 418, and paragraph [0061] depict/disclose that a client queries the archive (i.e., recovery server) for missing packets, with the archive re-transmitting the data packets corresponding to those packets that are indicated by the client to be missed sequence numbers);
Kling does not directly disclose the following limitation of claim 1, as follows:
wherein the protected IP stream is encapsulated into RTP in the 20transmission center. 
 However, Wu, in the same field of endeavor as Kling, discloses the remaining limitation of claim 1, as follows:
wherein the protected IP stream is encapsulated into RTP in the 20transmission center (Wu, paragraph [0072] discloses that media packets are in the form of content RTP packets).
Wu is combinable with the combination of Ling because all they both belong to the same field of endeavor of improving the reliability of broadcast operations in a networked system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Kling to include the use of RTP packets with inherent timing information corresponding to sequence numbers as disclosed by Wu in order to make use of known techniques to improve similar methods, or products in the same way in a related field of endeavor (e.g., using timing (and corresponding sequence numbers) to determine a chunk of missing packets as disclosed by Wu to improve the as disclosed by Kling in a similar way).

As to claim 9:
	Kling discloses some of the limitations of claim 9, as follows:
9. In a system for seamless broadcast data recovery using non-intrusive 20terrestrial and broad band connectivity of transmission of a data stream having a plurality of media packets with timing information, the system 34having at least one IP distribution network for reliable transfer of the data stream from a sender to a plurality of receivers, a method comprising: 
configuring a transmission center to receive the data stream from the sender and to send a continuous IP data stream to the IP network and 5send a broadcast data stream to at least one broadcast network, the at least one broadcast network chosen from the list including: a satellite and an RF link (Kling, Fig. 3, element 100, and paragraph [0036] depict/disclose a transfer server (i.e., transmission center) that receives a data stream from a sender and broadcasts the stream using a communication protocol, such as TCP/IP.  Additionally, Kling, FIG. 1 and paragraph [0007] depict/disclose a digital wireless (i.e., connected by RF links) packet switching network that includes the transfer server and various clients);  
connecting at least one registered/assigned recovery server to the at least one IP distribution network and assigning the at least one 10registered/assigned recover server to at least one of the plurality of receivers, the at least one recovery server receiving a protected IP stream from the transmission center (Kling, Fig. 3, element 300, and paragraph [0046-0047] depict/disclose an archive (i.e., recovery server) connected to the communication network that receives data packets from transfer server and provides acknowledgement to transfer server indicating the sequence number of received data packets);
configuring the at least one of the plurality of receivers to send a recovery request to the at least one recovery server when the 15respective receiver detects an erroneous/missing packet (Kling, Fig. 4, element 418, and paragraph [0061] depict/disclose that a client queries the archive (i.e., recovery server) for missing packets with the sequence numbers that the client is missing and requests that archive re-transmit the data packets corresponding to those missed sequence numbers); and 
 the at least one recovery server sends a recovery data stream to the at least one of the plurality of receivers (Kling, Fig. 4, element 418, and paragraph [0061] depict/disclose that a client queries the archive (i.e., recovery server) for missing packets, with the archive re-transmitting the data packets corresponding to those packets that are indicated by the client to be missed sequence numbers);
Kling does not directly disclose the following limitation of claim 1, as follows:
wherein the protected IP stream is encapsulated into RTP in the 20transmission center. 
 However, Wu, in the same field of endeavor as Kling, discloses the remaining limitation of claim 1, as follows:
wherein the protected IP stream is encapsulated into RTP in the 20transmission center (Wu, paragraph [0072] discloses that media packets are in the form of content RTP packets).
Wu is combinable with the combination of Ling because all they both belong to the same field of endeavor of improving the reliability of broadcast operations in a networked system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Kling to include the use of RTP packets with inherent timing information corresponding to sequence numbers as disclosed by Wu in order to make use of known techniques to improve similar methods, or products in the same way in a related field of endeavor (e.g., using timing (and corresponding sequence numbers) to determine a chunk of missing packets as disclosed by Wu to improve the as disclosed by Kling in a similar way).

As to claim 10:
	Kling and Wu disclose the limitations of claim 9, whereas Wu further discloses the remaining limitations of claim 10, as follows:
10. The method according to claim 9, whereby an RTP encapsulator of the 20transmission center encapsulates and maps media packets of the IP data stream, the media packets having timing information, to corresponding RTP packets (Wu, paragraph [0072] discloses that media packets are in the form of content RTP packets, and Wu, paragraph [0041] discloses that received RTCP packets are inserted into the source buffer according to the time that they were received, with the time of the packets corresponding to RTP packets).  
Regarding claim 10, the same motivation to combine Kling with Wu utilized in claim 9 is equally applicable in the instant claim.

Allowable Subject Matter
As of this Office Action, claims 2-8 are rejected due to their dependency on rejected base claim 1, and claims 11-16 are rejected due to their dependency on rejected base claim 9. However, claims 2-8 and 11-16 may be allowable due to various reasons, as stated in the following:
	The reason why claim 2 may be allowable is as follows:
2. The system according to claim 1, wherein the at least one registered/assigned recovery server further includes, respectively: a recovery server IP network interface; a recovery registration block; an RTP packet recovery block in communication with an RTP packet buffer and 5with the IP network interface; a media timing detection block in communication with the RTP packet buffer; and the media timing detection block configured to extract marker information from the RTP packet buffer and create a manifest list (The closest prior art of WO 2017/184648 A1 (hereinafter “Winograd”) discloses a method for a recovery file production server to use received  metadata (related to watermark or fingerprint) to create one or more recovery files associated with the content interval, and make these recovery files available on a content recovery server. However, Examiner does not consider Winograd to disclose the equivalent of at least one of the limitations of claim 2, as follows: “the media timing detection block configured to extract marker information from the RTP packet buffer and create a manifest list,” thus, claim 2 is allowable).  
	The reason why claim 3 may be allowable is as follows:
103. The system according to claim 2, wherein the transmission center further includes: a transmission center RTP encapsulator configured to receive the data stream directed to the IP distribution network and in communication with a transmission center local RTP buffer; and a streaming and recovery block in communication with the local RTP buffer and with a transmission 15center IP network interface (Claim 3 is allowable due to dependency on allowable claim 2).  
	The reason why claim 4 may be allowable is as follows:
4. The system according to claim 3, wherein the transmission center is further configured to receive the data stream directed to the broadcast network and to forward the broadcast data stream to the broadcast network and not through the transmission center IP network interface (Claim 4 is allowable due to dependency on allowable claim 3).  
	The reason why claim 5 may be allowable is as follows:
205. The system according to claim 4, wherein the at least one of the plurality of receivers further includes, respectively: a receiver timing media detection block in communication with both a receiver media timing processing block and a receiver local media buffer; an RTP packet recovery block in 33communication with the media timing processing block, a receiver RTP packet buffer, and a receiver network interface; a receiver media RTP to media playout buffer in communication with the receiver RTP packet buffer and a media output, in communication with the receiver network interface; 5and a media to RTP block in communication with the receiver local media buffer and the receiver RTP packet buffer (Claim 5 is allowable due to dependency on allowable claim 4).  
	The reason why claim 6 may be allowable is as follows:
6. The system according to claim 5, wherein the IP data stream includes a plurality of media packets having timing information and the transmission center RTP encapsulator is further configured to encapsulate and map the 10media packets to corresponding RTP packets (Claim 6 is allowable due to dependency on allowable claim 5).  
	The reason why claim 7 may be allowable is as follows:
7. The system according to claim 6, wherein the receiver media timing processing block is configured to extract timing information from the IP data stream and to compare and retrieve respective, corresponding timing information of a corresponding RTP sequence of the RTP packets in the 15manifest list (Claim 7 is allowable due to dependency on allowable claim 6).  
	The reason why claim 8 may be allowable is as follows:
8. The system according to claim 7, wherein a readily-available narrow band data link is configured to deliver the recovery data stream whenever a broad band data link is not available (Claim 8 is allowable due to dependency on allowable claim 7).  
The reason why claim 11 may be allowable is as follows:
11. The method according to claim 10, whereby a server media timing detection block of the at least one registered/assigned recovery server extracts RTP packet marker information from an RTP packet buffer of the at least one registered/assigned recovery server and creates a manifest list, the manifest 5list including: a marker index; a timing value; a number of media packets; a number of bytes since a previous marker; a segment location; and an individual RTP packet marker (The closest prior art of Winograd discloses a method for a recovery file production server to use received  metadata (related to watermark or fingerprint) to create one or more recovery files associated with the content interval, and make these recovery files available on a content recovery server. However, Examiner does not consider Winograd to disclose the equivalent of at least one of the limitations of claim 2, as follows: “recovery server extracts RTP packet marker information from an RTP packet buffer of the at least one registered/assigned recovery server and creates a manifest list,” thus, claim 11 is allowable).
The reason why claim 12 may be allowable is as follows:
12. The method according to claim 11, whereby a receiver media timing detection block of the at least one registered/assigned recovery server 10receives an RTP information and functions according to the following steps:a. the receiver media timing detection block waits for arrival of a new RTP packet; b. upon arrival of the new RTP packet, increment a media index and store a media counter; 15c. check the new RTP packet for inclusion of timing information; d. if the new RTP packet includes timing information, create a new RTP segment; extract RTP packet header information from the RTP packet; include the media index counter; add RTP packet identifiers since a previous RTP segment; and write the RTP 20packet header information, the media index counter, and the RTP packet identifiers as new entry in the manifest list, and return to step a; and 36e. if the new RTP packet does not include timing information, no manifest entry is made and return to step a (Claim 12 is allowable due to dependency on allowable claim 11).  
The reason why claim 13 may be allowable is as follows:
13. The method according to claim 12, whereby a receiver timing media detection block of one of the plurality of receivers receives an incoming 5stream of incoming media packets, the stream including: packets not including timing information; packets including timing information; and packets including a transmission error indicator (TEI), whereby the timing media detection block identifies the incoming media packets by scanning and comparing the incoming media packets against a predefined media 10packet and analyzing the incoming media header and internal information against the predefined media (Claim 13 is allowable due to dependency on allowable claim 12).  
	The reason why claim 14 may be allowable is as follows:
14. The method according to claim 13, whereby the receiver timing media detection block functions according to the following steps: a. wait for arrival of a new media packet; 15b. upon arrival of the new media packet, a counter is incremented and the incremented counter value is forwarded as an outgoing media index; c. if the new media packet does not include a TEI, a check is performed to determine if the new media packet includes timing 20information and if the new media packet includes a TEI, return to step a; 37d. if the new media packet includes timing information: the timing information is extracted; the information is forwarded to a media information; and return to step a; and e. if the new media packet does not include timing information, 5return to step a (Claim 14 is allowable due to dependency on allowable claim 13).  
The reason why claim 15 may be allowable is as follows:
15. The method according to claim 14, whereby a receiver media timing processing block of one of the plurality of receivers receives a flow of media packets having timing information from the receiver timing media detection block, the receiver media timing processing block functioning 10according to the following steps:a. wait for arrival of the media packet; b. extract the media information from the packet; c. read the manifest list to check if values of the media index, the media timing, a number of bytes per packet, and a number of 15packets match corresponding values of the media packet; d. if the values match, store the media packet timing information as a reference for a next timing packet to be read, and return to step a; and e. if the values do not match, a segment recovery request is issued, 20new information is received from the at least one recovery server, and the new information is stored (Claim 15 is allowable due to dependency on allowable claim 14).  
The reason why claim 16 may be allowable is as follows:
16. The method of claim 9, whereby a readily-available narrow band data link delivers the recovery data stream whenever a broad band data link is not available (Claim 16 has been previously objected to in this Action due to informalities. However, once the objection is overcome, claim 16 is allowable because none of the prior art made of record discloses the limitation “narrow band data link delivers the recovery data stream whenever a broad band data link is not available”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412